Citation Nr: 1443205	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension.

3.  Entitlement to special monthly pension.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to August 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

Since his April 2014 hearing, the Veteran has submitted additional evidence directly to the Board that has not yet been considered by the RO, including a newspaper article and letter from his physician.  However, the file includes an April 2014 written statement from the Veteran waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issue of entitlement to service connection for an acquired psychiatric disease, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have active service during a recognized period of war.


CONCLUSIONS OF LAW

1.  The legal requirements for entitlement to payment of nonservice-connected pension have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.2, 3.3, 3.23, 3.351 (2013).

2.  The legal requirements for entitlement to special monthly pension have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.2, 3.3, 3.23, 3.351 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking entitlement to nonservice-connected pension and special monthly compensation. 

A nonservice-connected pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the veteran's willful conduct.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60%, or (2) is permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).    

For both nonservice-connected pension and special monthly pension, basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274 , and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502 , 1521(j); 38 C.F.R. § 3.3(a) .

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of a nonservice-connected pension or special monthly pension, because he did not have active service during a recognized period of war.  

The Veteran had active service between June 1984 and August 1989.  The Vietnam era period includes August 5, 1964 through May 7, 1975.  38 C.F.R. § 3.2(f).    Accordingly, the Veteran served after the conclusion of the Vietnam era period of war.  The current Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i).  Accordingly, the Veteran separated from active service prior to the start of the Persian Gulf period of war.  Therefore, the Veteran does not have active service during a period of war.  

Because the Veteran has not met the service eligibility in order to receive a nonservice-connected pension or special monthly pension, his appeals are denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

However, here the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect maters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In this case, the Veteran's appeals were denied for failure to establish the threshold legal requirement for eligibility, not due to any factual determination.  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and the VA's duties to notify and assist are inapplicable.  38 C.F.R. § 3.159(B)(3)(ii).  


ORDER

Entitlement to nonservice-connected pension is denied.

Entitlement to special monthly pension is denied.


REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disease, remand is required.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In this case, available post-service medical records reflect the Veteran has been diagnosed with PTSD, accordingly a current disability is established.

Regarding his in-service stressor, throughout the period on appeal he has consistently described his first stressor, witnessing the accidental death of P. Bellecci after he was run over by an amphibious Marine vehicle while sleeping.  Additional evidence, including a list of casualties and newspaper articles, confirm Bellecci passed in the manner described by the Veteran in November 1988, while in California participating in a training exercise.  Finally, the Veteran's newly submitted individual deployment record appears to indicate that the Veteran was in California for participation in the described training exercises in November 1988.  Accordingly, the Board finds the Veteran's first described in-service stressor is corroborated, to the extent that he appears to have been stationed at the same facility that the accident occurred.

However, a VA examination, including an opinion on any link between the Veteran's confirmed in-service stressor and his currently diagnosed PTSD, has not yet been provided.  Accordingly, remand for a VA examination is required.

Additionally, the evidence suggests additional service treatment records and personnel records are missing from the Veteran's claims file.  For example, the Veteran stated he underwent a separation examination in August 1989 in Honolulu, Hawaii, the report of which is not included in the claims file.  Additionally, the Veteran's VA physician provided a June 2014 letter indicating he could "vaguely remember" reviewing additional service treatment records which reflect the Veteran was diagnosed with PTSD during active service.  Accordingly, the evidence suggests the presence of additional service treatment records which are not currently associated with the claims file.  Because these records would be highly probative to the issue on appeal, additional efforts should be made to obtain these records upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Search all relevant alternative sources and/or databases, to include a requests to the JSRRC if appropriate, for the remainder of the Veteran's service treatment and personnel records.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  After obtaining any available service treatment and personnel records, schedule the Veteran for an examination to evaluate the etiology of his current psychiatric disorder.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed. 

Consistent with the factual and medical history, including his post-service diagnosis with PTSD and confirmed in-service stressor, the examiner should answer the following questions:

a)  Does the Veteran have a current psychiatric disorder, to include PTSD?  Specifically identify each disorder.

b)  For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder began during, or was otherwise caused by, his active service, to include his alleged in-service stressor relating to the accidental death of Bellecci after he was run over by an amphibious Marine vehicle while sleeping?

3.  After completing the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


